UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4703


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAUL ALFREDO ESPINOSA,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
Senior District Judge. (1:06-cr-00359)


Submitted:    September 30, 2008           Decided:   December 16, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Korzen, WAKE FOREST UNIVERSITY SCHOOL OF LAW, Winston-
Salem, North Carolina, for Appellant.       Anna Mills Wagoner,
United States Attorney, L. Patrick Auld, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raul    Espinosa      appeals       his    conviction      and    262-month

sentence      after   he     pled    guilty       to    possession      with    intent    to

distribute twenty-five kilograms of cocaine, in violation of 21

U.S.C. § 841(a)(1) (2000).             Espinosa’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether the district court erred by denying Espinosa’s motion to

withdraw his guilty plea and whether the sentence is reasonable.

Espinosa was informed of his right to file a pro se supplemental

brief but has not done so.                   Finding no reversible error, we

affirm.

              Counsel first challenges the district court’s denial

of Espinosa’s motion to withdraw his guilty plea, contending

that    Espinosa      did    not    enter     his      guilty    plea    knowingly       and

voluntarily because he relied on improper advice from counsel

based   on    the     evidence      obtained       during      an   allegedly      illegal

search.       Counsel       also    argues    that,      in   light     of   the   illegal

search, Espinosa is legally innocent.                         Next, counsel contends

that    the    assistant      federal        public      defender     who      represented




                                              2
Espinosa   during     the    plea         proceedings     provided      ineffective

assistance by failing to file a motion to suppress. ∗

           Withdrawal of a guilty plea is not a matter of right.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

The   defendant   bears     the    burden      of   showing    a   “fair   and    just

reason” for the withdrawal of his guilty plea.                     Fed. R. Crim. P.

11(d)(2)(B).      “[A] ‘fair and just’ reason . . . is one that

essentially    challenges         . . .     the     fairness   of    the   Rule    11

proceeding . . . .”          United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992) (en banc).                An appropriately conducted Rule

11 proceeding, however, “raise[s] a strong presumption that the

plea is final and binding.”          Id. at 1394.

           Here, the district court applied the factors courts

must consider in determining whether to permit withdrawal of a

guilty plea.      See Ubakanma, 215 F.3d at 424.               Our review of the

record convinces us that the district court did not abuse its

discretion in denying Espinosa’s motion to withdraw.                         United




      ∗
      To the extent that Espinosa raises an ineffective
assistance of counsel claim unrelated to the withdrawal of his
guilty plea, such claim should be raised in a motion under 28
U.S.C.A. § 2255 (West Supp. 2008), and not on direct appeal,
unless   the  record   conclusively   shows that  counsel  was
ineffective.   United States v. Baldovinos, 434 F.3d 233, 239
(4th Cir. 2006).      Here, the record does not demonstrate
conclusively counsel’s ineffectiveness.



                                           3
States v.    Dyess,    478    F.3d    224,     237     (4th   Cir.     2007)    (stating

standard of review).         We therefore affirm the conviction.

            Counsel    also       questions      whether      Espinosa’s       262-month

sentence is reasonable.           This court reviews the sentence imposed

by the district court for abuse of discretion.                         Gall v. United

States, 128 S. Ct. 586, 597 (2007).                      If the appellate court

concludes that the sentence is “procedurally sound,” the court

then considers the substantive reasonableness of the sentence.

Id.      This court presumes that a sentence imposed within the

properly    calculated       guidelines        range    is    reasonable.        United

States v. Go, 517 F.3d 216, 218 (4th Cir. 2008); see Rita v.

United     States,    127    S.    Ct.    2456,      2462-69    (2007)       (upholding

presumption of reasonableness for within—Guidelines sentence).

            In light of Gall, we find that Espinosa’s sentence is

reasonable.       First, the district court committed no procedural

error,    appropriately      treating      the     guidelines     as    advisory      and

considering the guidelines range and the factors in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2008), before imposing a 262-month

prison term, a sentence at the bottom of the guidelines range.

Applying    the   presumption        of    reasonableness        and    finding    that

Espinosa    has   failed     to    rebut     the     presumption       on   appeal,    we

conclude that his 262-month sentence is reasonable.                         See Go, 517

F.3d at 218; see also Rita, 127 S. Ct. at 2462-69.



                                           4
              In accordance with Anders, we have reviewed the record

for   any     meritorious      issues    for    appeal    and       have   found    none.

Thus,    we    affirm   the    district    court’s       judgment.          This    court

requires      that   counsel    inform    his    client,       in    writing,      of   his

right to petition the Supreme Court of the United States for

further     review.     If     the   client     requests       that    a   petition      be

filed,      but   counsel     believes    that    such     a    petition     would       be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on the client.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                          5